Citation Nr: 0620124	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  89-41 893	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for pelvic adhesions as 
a residual of surgery for an ectopic pregnancy in service.  

2.  Entitlement to service connection for infertility as a 
residual of surgery for an ectopic pregnancy in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) when the veteran requested in September 2005, 
reconsideration of the Board's April 1990 decision which 
denied service connection for residuals of an ectopic 
pregnancy, infertility, and pelvic adhesions.  In May 2006, a 
Deputy Vice Chairman of the Board ordered a reconsideration 
of the Board's April 1990 decision which denied service 
connection for residuals of an ectopic pregnancy, 
infertility, and pelvic adhesions.  See 38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. §§ 20.102, 20.1001 (2005).  

By way of a June 2005 RO rating decision, service connection 
was granted for post-operative residuals, right salpingectomy 
for etopic pregnancy with resultant infertility.  A 
noncompensable rating was assigned effective from October 22, 
2004. 

This is the Board's reconsideration decision pertaining to 
the issues of service connection for pelvic adhesions and 
infertility as a residual of surgery for an ectopic pregnancy 
in service.  This decision replaces the April 1990 Board 
decision and constitutes the final decision of the Board.  
The Board's decision pertaining to service connection for 
infertility as a residual of the surgery for an etopic 
pregnancy is significant in that it has the effect of 
determining whether service connection prior to October 22, 
2004 is assignable.

The issue of service connection for infertility as a residual 
of surgery for an ectopic pregnancy in service is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran underwent surgery in service because of an 
ectopic pregnancy.  

2.  Competent medical evidence shows that the veteran's 
surgery for the ectopic pregnancy resulted in pelvic 
adhesions.  

3.  The veteran's pelvic adhesion is a surgical complication, 
resulting in additional disability.


CONCLUSION OF LAW

Pelvic adhesions, as a surgical residuals of a right ectopic 
pregnancy, were incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.116 (1988, 
2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection.  Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of her appeal.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The veteran and her representative contend, in essence, that 
service connection is warranted for pelvic adhesions as a 
surgical residual for an ectopic pregnancy in service.  The 
veteran maintains that she sustained an ectopic pregnancy 
while on active duty.  She also asserts that as a result of 
the ectopic pregnancy, she underwent a right salpingectomy 
and later was diagnosed and treated for pelvic adhesions as a 
result of the salpingectomy.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §  1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  At the time the 
veteran filed her appeal, 38 C.F.R. § 4.116 provided the 
following:

In rating disability from gynecological 
conditions the following will not be 
considered as ratable conditions: (a) the 
natural menopause, (b) amenorrhea, when 
this is based upon developmental defect 
or abnormality, and (c) pregnancy and 
childbirth and their incidents, except 
surgical complications under certain 
circumstances.  The surgical 
complications of pregnancy will not be 
held the result of service except when 
additional disability resulted from 
treatment therin or they are otherwise 
directly attributable to unusual 
circumstances or service. . .The excision 
of uterus, ovaries, etc. prior to the 
natural menopause is considered 
disabling.

38 C.F.R. § 4.116 (1988)

During service, the veteran underwent exploratory 
laparoscopy, partial right salpingectomy, in February 1982.  
Examination revealed an unruptured right ectopic pregnancy in 
the isthmic portion of the right tube.  

After service, the veteran was treated at Beth Israel 
Hospital in September 1987.  She underwent a laparoscopy and 
insufflation of Indigo Carmine lysis of adhesions, laser 
conization of the cervix.  The surgical report indicated that 
there were multiple pelvic adhesions.  

The veteran continued to complain of pain and receive 
treatment for infertility.  In August 1988, she was seen by 
VA, complaining of right sided pain of two days duration.  
The pain was described as mainly on the right side of the 
abdomen, but also on the left lower side of the abdomen.  The 
abdomen was soft but tender and on deep palpation of the 
lower quadrant, there was some pelvic tenderness noted.  The 
assessment was status post ectopic pregnancy resulting in 
probable adhesions with ovarian fixation, accounting for 
pain.  

In January 1989, the veteran testified at a personal hearing 
before the RO.  She described surgery in service for an 
ectopic pregnancy, which she described as later resulting in 
problems with pelvic adhesions.  

Thereafter, the veteran continued to have gynecological 
problems, including problems with her left tube, an 
additional ectopic pregnancy, fibroids, and other 
gynecological problems.  As noted in  38 C.F.R. § 4.116, the 
Board finds that the veteran has surgical complications from 
the ectopic pregnancy in service.  The August 1988 treatment 
report tends to associate the veteran's pelvic adhesions to 
her status post ectopic pregnancy.  Based on that finding, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the veteran has pelvic adhesions due to 
surgery for an ectopic pregnancy.  Therefore, service 
connection is warranted for pelvic adhesions as a surgical 
residual for an ectopic pregnancy.  


ORDER

Service connection for pelvic adhesions as a residual of 
surgery for an ectopic pregnancy is granted.  


REMAND

As noted in the introduction, service connection has been 
established for infertility as a residual of the right 
salpingectomy for etopic pregnancy, effective from October 
22, 2004.  The development requested below is necessary as it 
has the potential to have an effect on the assigned effective 
date for the service-connected condition.

The Board notes that an August 1988 medical report reveals 
the following history: infertility, status post rupture right 
tubal pregnancy in 1982, partial salpingectomy, and 
laparoscopy surgery in September 1987 for lysis of adhesions.  
The assessment was secondary infertility.  A June 2005, 
Declaration of Status of Dependents shows that the veteran 
has a child born in August 1995.  In light of this report, it 
is unclear as to whether the veteran was infertile or whether 
she was able to have a child prior to October 2004.  The 
birth certificate for the reported child is not of record.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should send the RO a copy 
of the birth certificate of the child 
claimed as the veteran's dependent with 
the date of birth of August [redacted], 1995.  
After receipt of the birth certificate, 
it should be associated with the claims 
folder.  

2.  The veteran should be scheduled for 
a VA gynecological examination.  The 
examiner should review the claims 
folder in its entirety prior to 
examination of the veteran.  All 
indicated studies should be performed.  
The examiner should provide an opinion 
which indicates whether it is at least 
as likely as not that the veteran is 
infertile.  If the answer to that 
question is "yes," the examiner should 
then be asked to give an opinion as to 
whether it is at least as likely as not 
that the veteran's infertility is due 
to her right ectopic pregnancy and 
salpingectomy performed in service.  A 
rationale should be provided for any 
opinion rendered.  

3.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, she and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and she should be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	STEPHEN WILKINS	LAWRENCE M. SULLIVAN
	             Veterans Law Judge                                
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)





			
	C. TRUEBA	N. R. ROBIN
	             Acting Veterans Law Judge                            
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


